DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct a grammatical error: 
Claim 11, line 7, “int eh” is replaced with -- in the --.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to each of claims 1 and 11, the prior art does not disclose or render obvious a conducting element for conducting a pressurized fluid for hydraulically actuating an actuating device of a clutch unit and for conducting a cooling fluid for cooling a clutch unit, the conducting element comprising the combination of features recited and in particular a securing section that extends perpendicular to a cylindrical axis, where the securing section includes a pressurized fluid channel extending radially that must be capable of transporting fluid radially inward and a flow line element “on an axial outside” of the securing section. The prior art includes two radial channels that both lubricate various components, both actuate clutches, or where one lubricates and one actuates, where the channels are within the same perpendicularly-extending section. However, the prior art does not include one of the channels at an axial outside of that section. The closest reference is Herman et al. (US 2018/0266497; hereinafter “Herman”) which discloses two radially extending channels, one of which lubricates and two of which actuate clutches, however none of these channels is formed “on an axial outside” of the perpendicularly-extended section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohno et al. (US 2017/0089404), Pump (US 2017/0144542), and Hoebel (WO 2004/104439) each disclose two radially extending channels one for lubrication and one for actuation, none of which are on an axial outside thereof. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659